DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-3, 6-11, 14-16, 20 and 21 are pending in the application.  Claims 4, 5, 12, 13, and 17-19 are cancelled.  
Priority
	This application is a U.S. National Stage entry of PCT/US2018/039355, filed June 25, 2018, which claims priority from U.S. Provisional Application Serial No. 62/524,292 filed June 23, 2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compound, pharmaceutical compositions comprising the compound, and methods of treatment comprising administration of the compound are novel and unobvious over the prior art.  The closest prior art is found in Omura (EP 1561820 A1, published August 10 2005; cited previously), which (throughout) teaches the naturally occurring product (-) verticilide (aka FKI-1033) and uses thereof, including as an insecticide or antihelminthic.  However, the instant application claims a non-natural enantiomer (mirror image) of ((-)-verticilide), namely, ent-(+)-verticilide (referred to as ent-1), prepared by chemical synthesis, which has been shown to potently inhibit cellular ryanodine-mediated (RyR2) calcium flux, for example, in cardiac myocytes.  There is no teaching, suggestion or motivation for the instantly-claimed compound, pharmaceutical compositions comprising the compound, or methods of treatment comprising administration of the compound, in the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 6-11, 14-16, 20 and 21, renumbered 1-14 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625